DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the bottom container is formed in a disc shape and a polygonal shape”. It is unclear what this is meant to limit the claim to as it is unclear whether the bottom container can be just a disc or polygonal shape or if it needs to have aspects of both and how exactly it can have two shapes simultaneously. The examiner is interpreting the claim as if the bottom container must have a circular cross section in a top view and a polygonal cross section in another view.
Claim 3 recites “polyprism”. It is unclear what this term is meant to include as a prism is a known term which is already a 3d shape made from polygons. The examiner is interpreting the claim as if the word prism was used instead of polyprism. 
Claim 7 recites “the corresponding position” it is unclear what this is intended to limit the positioning of the cooling hole to. The examiner is interpreting the claim as if –disposed at the corresponding position—was deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brusarosco (US20140352420A1).
With respect to claim 1, Brusarosco teaches a container structure for attaching sensors to tires, the container structure comprising: a bottom container that is attached (base portions 31, 32, P0115-P0117, Fig. 2a); a top container that extends from the top of the bottom container (housing portion 34, P0117-P0118, Fig. 2a) and has an insertion space in which a sensor can be inserted (cavity 35, shown occupied by sensor in Fig. 2, open in Fig. 2a, P0119); and a channel part that is formed on the inner side of the top container (opening in expansion 26b intended for use with pressure or temperature sensor, P0107), wherein the channel part is provided such that air can cool the sensor by flowing inside and outside with the sensor inserted in the top container (P0107, carrying out necessary measurements of a temperature sensor would including allowing air to cool the sensor).
With respect to claim 2, Brusarosco further teaches wherein the bottom container is formed in a disc shape and a polygonal shape to come in close contact with the inner liner (base portions 31, 32, P0115-P0117, Fig. 2a, disc shape in top view polygonal shape in cross-section i.e. Fig. 2a).
With respect to claim 3, Brusarosco further teaches  wherein the top container has the insertion space in which the sensor can be inserted and is formed in the shape of a cylinder or a polyprism with an open top (shown in Figs. 2 and 2a shape of a rectangular prism at the top of cavity 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusarosco (US20140352420A1) as applied to claim 1 above, further in view of Barjon (US20200055354A1)
	With respect to claim 4, Bruscarosco fails to teach a plurality of channels and entrances teaching only a singular one. In the same field of endeavor, pneumatic tire sensor housings, Barjon teaches a similar sensor housing structure (device 10 , Figs. 1-3) with a plurality of entrances for air flow with internal channels connecting them to each other, the inside of the housing and the surrounding air (orifices 21a and 21b, P0049, Fig.3). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include more air channels as taught by Barjon in order to enhance the effect of the singular channel, thereby acheiving the expected results of more quick fluid transfer and faster achievment of equilibrium with the surrounding air.
	With respect to claims 4 and 5 the combination as applied above is silent on the method of formation of the channels. However the patentability of the product, the formed container structure, does not depend on its method of formation but rather its structure alone. As such the combination as applied above still teaches a structurally 
MPEP 2113 states: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

	With respect to claim 7, Brusarosco further teaches wherein the channel part further has a cooling hole formed through the bottom of the top container and the bottom container (separation region 33) disposed at the corresponding position (shown in Fig. 2a), and the cooling hole is connected to the internal channels such that air flowing inside through the entrance cools the inner liner (connected via cavity 35, Fig. 2a, P0122-P0124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741